Cas¢

Oo mA NY WB Wn BW NH

NBN NBO HN WN NH NN N NN NN YH KF FP Se FF FF Fe Re
CON DO WH BR WY NO KF OD UO WAN DA FP W NY FY O&O

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 1lof10 Page ID #:4174

H. Dean Steward (SBN 85317)
107 Avenida Miramar, Ste. C
San Clemente, California 92672
Telephone: 949-481-4900
Facsimile: 949-496-6753

Attorney for Defendant,
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.: SA-CR-19-61-JVS
Plaintiff, MOTION IN LIMINE TO
EXCLUDE EXPERT
TESTIMONY; AND, Bey a eer
oe FOR DAUBERT HEARING
Date: October 19, 2020
Time: 9:00 A.M.
MICHAEL JOHN AVENATTI,
Defendant.

 

 

Mr. Avenatti, by and through his counsel of record, moves in limine to
exclude three witnesses the government purports to be experts: (1) John Drum, (2)
Kevin Mohr, and (3) Traci Kaas. This motion is based upon the attached
Memorandum of Points and Authorities. The defense also requests that this Court

order a Daubert hearing.

Dated: September 14, 2020 /s./ H. Dean Steward
H. Dean Steward

Counsel for Defendant

Michael John Avenatti

 

 
Cas¢d

Oo ON DB Hn BP W NY

Bb bp bP NH NN WN NN NN N YH YFP RP FPF Fe Re eR
Co DT DO MH BR WN KF OO WON Dan BP WY NY FY O&O

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 2o0f10 Page ID #:4175

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

The government has provided the defense notice of its intention to introduce
six individuals and have then testify as expert witnesses. The government’s notice
is attached as Exhibit A. The proposed experts at issue in this motion are John
Drum, Kevin Mohr, and Traci Kaas.

The other three of the six individuals are IRS employees and their factual
testimony would be directly in connection with the tax-related counts of the
Indictment. The defense has filed a motion to sever counts | through 10 from counts
11 through 36. Mr. Avenatti comes now formally objecting to the exclusion of John
Drum, Kevin Mohr, and Traci Kaas. However, Mr. Avenatti asks that he be
permitted to reserve his objection to the remaining IRS employees until after the
Court enters its ruling on the motion to sever.

Mr. Avenatti asks that this Court exclude the expert testimony of John Drum,
Kevin Mohr, and Traci Kaas. Mr. Avenatti also asks that this Court hold a formal
Daubert hearing.

ARGUMENTS

I. THE GOVERNMENT’S PROPOSED EXPERT WITNESSES ARE
NOT SUFFICIENTLY QUALIFIED & CANNOT TESTIFY AS
EXPERTS

The United States Supreme Court in Daubert v. Merrell Dow
Pharmaceutical set out a two-part test for the admittance of expert testimony. For
the testimony to be admitted, the trial court must determine whether the proposed
expert has (1) sufficient scientific knowledge that will (2) assist the jury with a fact
at issue. Daubert v. Merrell Pharm., Inc., 509 U.S. 579, 581 (1993). The term
scientific, within the meaning of the Federal Rules of Evidence, includes other
technical or specialized knowledge. Fed. Rules Evid. Rule 702.

The Ninth Circuit has additionally discussed the standard under which a

 

 

 
Cas¢d

Oo on WB vn BB WY NO

wb NO NO WN WN NN WN NN NN YF HH FP BP FPF Fe Re eS
oOo DO MN BW NO KF OO wAN Da FP WN YF O&O

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 3o0f10 Page ID #:4176

district court should consider the admissibility of expert testimony. City of Pomona
v. SOM N. Am. Corp., 750 F.3d 1036 (9th Cir. 2014). Rule 702 of the Federal Rules
of Evidence provides that expert opinion evidence is admissible if the following
criteria are met: (1) the witness is sufficiently qualified as an expert by knowledge,
skill, experience, training, or education; (2) the scientific, technical, or other
specialized knowledge will help the trier of fact to understand the evidence or to
determine a fact in issue; (3) the testimony is based on sufficient facts or data; (4)
the testimony is the product of reliable principles and methods; and (5) the expert
has reliably applied the relevant principles and methods to the facts of the case. Fed.
R. Evid. 702. This analysis is dependent upon the witness’ knowledge of, and
experience within the relevant industry. U.S. v. Hankey, 203 F.3d 1160, 1169 (9th
Cir. 2000).

An expert may provide opinion testimony if: “the testimony is based upon
sufficient facts or data” and “is the product of reliable principles and methods,” and
“the expert has reliably applied the principles and methods to the facts of the case.”
Fed.R.Evid. 702(b)-(d). “The touchstone of admissibility under Rule 702 is the
helpfulness of the evidence to the trier of fact.” U.S. v. Rangel—Arreola, 991 F.2d
1519, 1524 (10th Cir.1993). Here, the government’s proposed experts should not

be permitted to testify.

1. JOHN DRUM SHOULD NOT BE PERMITTED TO TESTIFY AS AN
EXPERT WITNESS

The government seeks to introduce the expert testimony of accountant John
Drum (hereafter “Mr. Drum”). The government has indicated that Mr. Drum will
perform a financial analysis of the several business and legal entities associated
with Mr. Avenatti.

First, Mr. Drum is not qualified to testify as an expert. The government has
provided counsel with Mr. Drum’s resume. (Exhibit B, Resume of Mr. Drum). Mr.

Drum’s resume is woefully incomplete. He is not qualified to render the types of

 

 

 
Cased

0 ON HD nA FB WY NY

WwW NH HB WYN WN N WN NN N YF KF RP BF YF FP FF ES
oOo TD OA MW BR WwW NON KF OO ON Dn FW NY FF O&O

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 4of10 Page ID #:4177

opinion the government seeks. His resume vaguely asserts a series of consulting
jobs without clarifying what he did for those clients or when those jobs occurred.
In proffering his expertise, Mr. Drum described his experience “calculating
damages suffered by a party” and “attesting to legal fees incurred.” Neither of these
consulting experiences related to the financial analysis of companies or law firms.
His experience in these first two entries and over most of the rest of his resume is
lacking and incomplete.

There is no showing of his ability to perform an analysis of defendant and
the various business entities he controlled.” It appears that Mr. Drum has testified
before courts before, but there are no references to specific citations or court
information. The defense is entitled to sufficient information in order to review
court cases he has been involved with. There is no showing that Mr. Drum has
published any writings or had his work peer reviewed. Mr. Drum’s resume also
fails to clarify the state or licensing body that regulates his status as a CPA. The
government has failed to establish a sufficient foundation that Mr. Drum has
sufficient training and experience to qualify him as an expert.

Second, the methodology used by Mr. Drum is unclear. Methodology and
expert qualifications are important in determining admissibility. U.S. v. Kayne 90
F.3d 7 (1* Cir. 1996). The government has failed to provide sufficient evidence of
how Mr. Drum came to his conclusions and what methods he has used. The
government must show the reliability of the proposed testimony before it can be
admitted. Frymire-Brinati v. KPMG Peat Marwick 2 F.3d 183, 186 (7" Cir. 1993).
A “trial judge must ensure that any and all [expert] testimony or evidence admitted
is not only relevant, but reliable.” Daubert at p. 589.

Third, the proposed documents that Mr. Drum would rely on as an expert
witness include a great deal of hearsay and are unreliable. The government has

provided the defense with the materials Mr. Drum reviewed in preparation for his

 

 
Cas4d

Oo wan DBD A fF WW NY

Db NHN NH WN WN NV NN NV NN KF YF KF ee FF ee Re
oOo ND OO NH BR WH NHN KF OO WN DH FP WYN YF ©

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page5of10 Page ID #:4178

testimony. Mr. Drum reviewed witness interview summaries that were undoubtedly
drafted by the prosecutors and/or law enforcement agents. (Exhibit A, p. 2). It is
unknown by the defense which specific interviews were summarized and later
reviewed by Mr. Drum.

These reports include hearsay statements and are inherently biased based
upon their preparation. For example, the interview of witness 1 was performed by
federal agents. The interview was likely then summarized by either that same agent,
another agent, or the prosecutor. By providing these summaries to Mr. Drum, this
creates an opportunity for slanting statements to incriminate the defendant by the
prosecution team, coupled with unreliable double hearsay. The sources of
information relied on by the purported expert are inherently unreliable and one-
sided.

If the government is permitted to allow Mr. Drum to testify regarding these
summarized interviews, the defense will be deprived of the ability to cross-examine
those individuals. This inability to perform cross examination is in direct violation
of the confrontation clause of the Sixth Amendment. Crawford v. Washington, 541
U.S. (2004). At a bare minimum, the defense requests advance notice of which
specific witness statement summaries were reviewed by Mr. Drum.

Fourth, the government seeks to have Mr. Drum testify regarding issues that
should be reserved for the jury. The government is seeking conclusions from Mr.
Drum that are part of the very issues that the jury must decide. They are not the
subject of expert testimony. The jury will need to make these judgments. Admission
of this or like testimony will direct a verdict against Mr. Avenatti. “[A]n expert may
not go so far as to usurp the exclusive function of the jury to weigh the evidence
and determine credibility.” U.S. v. Hill 749 F.3d 1250, 1260 (10th Cir. 2014).

For example, Mr. Drum opines, “Defendant used at least $s [amounts

vary] for his own personal expenses.” This is the heart of the wire fraud allegations

 

 
Cas4

Oo mA NY DBO A FB W NY

wb wp NY WH NH NN NN WN NN YY KF FP FF Fe RFP ee eS
CoO DO OW BR WN FP OO WON Dn BW NY YF O&O

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 6of10 Page ID #:4179

in counts one through ten. Drum goes too far in making this claim, and if believed
by the jury, directs a verdict of guilty. (Exhibit A, pgs. 6-10).

Finally, the proposed expert testimony will not be helpful to the jury. The
testimony proposed is unnecessary, a waste of time, and will cause undue delay. As
the Court can see from the attached Ex. “A”, the government proposes testimony
amounting to 10 pages, single spaced, including details that will be time consuming,
irrelevant, and boring to the jury.' The prejudicial nature of his testimony will
improperly mislead the jury by providing Mr. Drum with the unearned opportunity

to direct a verdict against Mr. Avenatti.

2. KEVIN MOHR SHOULD NOT BE PERMITTED TO TESTIFY AS
AN EXPERT WITNESS

The government also seeks to introduce the expert testimony of Kevin Mohr
(hereafter “Mr. Mohr”). Mr. Mohr acts as a law professor at Western State
University. The government has provided the defense with notice that Mr. Mohr
will testify regarding the duties and ethical limitations of an attorney.

The testimony of Mr. Mohr is unnecessary and would not be helpful to a jury.
Expert testimony is not necessary to establish that it is impermissible for an attorney
to misappropriate funds from a client as alleged in counts 1 through 10. The jury
does not need to be told by an expert of the duty of honesty and fair dealing binding
any attorney. The proposed testimony by Mr. Mohr in connection with the technical
rules of the California Business and Professions Code are a waste of time. (Exhibit
A, p. 13).

The 3 %4 pages of proposed testimony proffered by the government is a waste
of time, is cumulative, common sense and need not be the subject of expert

testimony. (Exhibit A, p. 16). Mr. Mohr’s testimony should be excluded.

 

' On May 26, 2020, the government notified the defense of even more testimony
they plan to elicit from Drum.

 

 

 
Casé

Oo co NNW Nn BW NY

WwW wp ww NHN WN NN NN WN NN YY KF FP FP eee ee ee
Oo ND OW MH BW NO KF OO WAN DA BPW NY FY O&O

 

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 7of10 Page ID #:4180

3. TRACI KAAS SHOULD NOT BE PERMITTED TO TESTIFY AS
AN EXPERT WITNESS

The government also seeks to admit expert testimony of Traci Kaas
(hereafter “Ms. Kaas”). Ms. Kaas should not be permitted to testify as an expert
witness in this matter.

First, there is a double conflict of interest with Ms. Kaas. The government
concedes to the veracity of this conflict. The government provided the defense with

the following notice:

“Please note that Ms. Kaas has previously worked with McNicholas &
MeNicholas LLP and Patrick McNicholas. Patrick McNicholas served as
co-counsel during EA LLP’s representation of Geoffrey Johnson and will
likely be called to testify during the government’s case-in-chief. Ms.
Kaas, however, had no involvement in the Geoffrey Johnson
representation. Additionally, Ms. Kaas regularly works with Callahan &
Blaine, which is currently representing Mr. Johnson in litigation against
defendant, Jason Frank Law, and others relating to the embezzlement of
Mr. Johnson’s settlement proceeds. Although we understand that Ms.
Kaas at one point briefly discussed the possibility of assisting Callahan
& Blaine with Mr. Johnson’s case, Ms. Kaas was not hired by Callahan
& Blaine to work on the case, has not done any work for Callahan &
Blaine on the case, and has not had any substantive discussions with
Callahan & Blaine regarding the case.” (Exhibit A, p. 18).

The defense suggests that these admissions scuttle Ms. Kaas as a witness in
this case. At a bare minimum, there is the appearance of two different conflicts of
interest, with connections to this case outside of the instant federal criminal action.
“Any remedy imposed in a case where an expert witness has a conflict of interest
should promote fundamental fairness in the litigation process.” Sells v. Wamser 158
F.R.D. 390, 393 (S.D. Ohio 1994). Fundamental fairness requires the exclusion of
M. Kaas.

Second, the government purposes that Ms. Kaas’s expert testimony will be
surrounding the details and functions of a special needs trust. (Exhibit A, p. 16-18).
However, the need for an expert witness on this subject is minimal due to the

subject’s lack of materiality in this case. The Indictment mentions a special needs

-7-

 
Cas4d

Oo fo nN DBD On FP WW NY FY

ww NH WH NH NHN WH NWN WN NN YH YR Se KF FF FF KF Re
CO NO WN BP WW NO KF TO UO WN DH FP WY NY YF OC

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 8o0f10 Page ID #:4181

trust only in passing:

1. The Indictment defines a special needs trust (p. 5);

2. The Indictment alleges that Mr. Avenatti falsely told Client 1 that a
portion of the settlement was held in a special needs trust despite not
being a true term of the agreement (p. 8);

3. The Indictment alleges that Mr. Avenatti claimed the special needs trust
had not yet been approved by LA County (p. 10); and,

4. The Indictment alleges that Mr. Avenatti indicated the special needs
trust had been approved and Client 1 needed to sign a document to
finalize it (p. 11).

From these references, the government now seeks to admit expert testimony
about special needs trusts, including first party trusts, third party trusts, trustee
requirements, who can and cannot be a trustee, notice requirements to states and
“certain local or county agencies,” the purpose of such notices, the definition of
structured settlements, and funding details. Although the government alleges that
the special needs trust was used as a means of delaying the transfer of funds from
Mr. Avenatti to Client 1, the technical components of a special needs trust need not
be explained by an expert.

Finally, the presentation of this evidence will be confusing, will waste time,
and will not be helpful to the jury. The above referenced materials are just a few of
the unnecessary details the government plans to elicit from Ms. Kaas. None of the
above details are relevant or helpful to the jury, given the limited role and
allegations about special needs trusts in the indictment. An important aspect of the
guidance from Daubert is “whether the testimony [will be] helpful to the trier of
fact, i.e., whether it rests on a reliable foundation and is relevant to the facts of the
case.” Bogosian v. Mercedes-Benz of N. Am., Inc., 104 F.3d 472, 476 (1st Cir.

1997). Here, Ms. Kaas’s testimony would not be helpful or on point.
Il. THE DEFENSE REQUESTS A FORMAL DAUBERT HEARING

A trial judge has a “gatekeeping” obligation with respect to opinion
testimony of experts. Daubert at p. 589. “[T]he trial judge must “ensure that any

and all scientific testimony or evidence admitted is not only relevant, but reliable.”

 

_8-

 
Cas¢

0 OA N HD Un BPW YP

mW NO NO NH WH WN WN NN N YF KH Fe Se KF FP RF RP Pe
CoO NO WN BR WN KF OO DON DH FW NY KF O&O

 

8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 9of10 Page ID #:4182

Id. The Supreme Court in Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-149
(1999) expanded the gatekeeping obligation of the courts, holding that it is not
limited to scientific expert testimony, but applies to all expert testimony.

The Daubert factors do not constitute a definitive checklist or test and the
gatekeeping inquiry must be tied to the particular facts. Kumho, at p. 138. This
Court, under Federal Rules of Evidence 403, may exclude expert testimony "...if its
probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence."

For the reasons set out above, a Daubert hearing is appropriate. At such a
hearing, the defense will probe the question set out above. U.S. v. Valencia-Lopez
___F3d___2020, (9th Cir. August 19, 2020) WL 481413920, (conviction vacated
and remanded- district court abused discretion and should have allowed a Daubert
hearing on an expert- error not harmless).

Mr. Avenatti asks that this Court order a Daubert hearing so that the defense
may meaningfully challenge each expert in open court.

Wt. CONCLUSION

For the reasons set out above, all or part of the proposed testimony of three

proffered expert witnesses should be excluded from the trial. The defense requests

a hearing under Daubert to answer the questions set out above.

Dated: September 14, 2020 /s./H. Dean Steward
H. Dean Steward
Counsel for Defendant

Michael Avenatti

 

 
Oo Oo IN DB On FP WY NY

DO wo bh NbN NY NY NY KN HR HH Se HK Ke FF Fe Ee Re
SS RBaAaOR BKRY F&F Ce RDAaAaRanes

pt

Se 8:19-cr-00061-JVS Document 285 Filed 09/14/20 Page 10 0f 10 Page ID #:4183

PROOF OF SERVICE

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.
My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.

I am not a party to the above entitled action. I have caused, on 9-14-20, service
of the defendant’s:
MOTION TO EXCLUDE EXPERTS

On the following party, using the court’s ECF system:

AUSA’S Brett Sagel & Julian Andre

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 9-14-20

s/ H. Dean Steward

H. Dean Steward

-\o-

 

 

 
